UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                              Submitted May 11, 2005*
                               Decided May 23, 2005

                                       Before

                  Hon. FRANK H. EASTERBROOK, Circuit Judge

                 Hon. DIANE P. WOOD, Circuit Judge

                 Hon. DIANE S. SYKES, Circuit Judge

No. 04-3566

RAYMOND C. RUSSELL,                           Appeal from the United States District
    Plaintiff-Appellant,                      Court for the Northern District of
                                              Illinois, Eastern Division.
      v.
                                              No. 03 C 3788
CITY OF CHICAGO,
     Defendant-Appellee.                      John W. Darrah,
                                              Judge.


                                     ORDER

       In April and May 2001, the City of Chicago ticketed and placed a “Denver
Boot” on Raymond Russell’s car. Russell filed suit under 42 U.S.C. § 1983 in June
2003, alleging a practice of ticketing and booting vehicles based on the race of the
owner, in violation of the Fourteenth Amendment. He also asserted state law claims.
On April 21, 2004, the district court granted the City’s motion to dismiss because the


      *
       After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See FED. R. APP. P. 34(a)(2).
Case No. 04-3566                                                                  Page 2


two-year statute of limitations for civil rights actions had expired by the time Russell
filed suit.

        On April 30 Russell filed a motion to reconsider under Rule 59, which the
district court denied on July 7 because Russell did not present any new evidence,
legal authority, or arguments beyond that which he introduced in the earlier
proceedings. The district court denied a subsequent motion filed by Russell entitled
“Motion to Reconsider Factual Dispute,” which although not styled as a Rule 60(b)
motion became one as a matter of law. See Talano v. Northwestern Med. Faculty
Found., 273 F.3d 757, 762 (7th Cir. 2001).

       Although the district court denied Russell’s Rule 59 motion on July 7, Russell
did not file his appeal until September 30, well beyond the allowable thirty days from
the date of that judgment. See FED. R. APP. P. 4(a)(4)(A). We therefore limited this
appeal to a review of the denial of his second motion to reconsider.

       In only general, cursory terms, Russell challenges the district court’s denial of
his second motion to reconsider. He contends, for instance, that the district court
abused its discretion by “ignoring errors in the law” that were documented in his
motion. But “legal error is not a proper ground for relief under Rule 60(b).” Gleash
v. Yuswak, 308 F.3d 758, 761 (7th Cir. 2002). Nor are disputed factual issues
grounds for relief under Rule 60(b). If Russell wanted to challenge the dismissal of
his complaint on these grounds, he should have filed a timely notice of appeal. Bell
v. Eastman Kodak Co., 214 F.3d 798, 801 (7th Cir. 2000).

        Accordingly, the district court’s denial of Russell’s second motion to reconsider
is A FFIRMED.